Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-7, 9-15, 17-21 are pending in the current application.
Claims 10-12 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/22 has been entered.


Claim Rejections - 35 USC § 112
Claims 1-7, 9, 13-15 and 17-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 does not appear to have a distinct method step as to formation of the first layer and second layer, and it is unclear as to which layer step S4 is directed to, or whether it is directed towards a ‘gradient interlayer’ between the two layers, such as required by the gradient of claims 9 and 19.  Further dependent claims (claim 9, 18 and 19) contain limitations requiring there to be distinct first and second layers and a gradient therebetween.  
Step S4 contain ‘an arc’ for material of the target and the second target, and is unclear as to whether this is a single arc which may move between the two targets, or a respective arc for each target and therefore two arcs.
Therefore claim 1, and its dependent claims, are indefinite.

Claim 20 recites the limitation "the adhesive layer".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhovsky (US 20040168637) in view of Kohara (US 20050276990) and Nagaraj (US 20110151219).
As to claim 1, Gorokhovsky discloses a method of arranging a protective coating comprising
At least one first layer with AlO (figure 13: barrier layer with alumina);
On a thermally stressed structure (paragraph 183: applications in thermally stressed structures including engines);
By cathodic arc evaporation (paragraph 36: deposition by cathodic arc plasma generation);
Wherein the structure comprises at least one thermal barrier coating (figure 13: bond coating – functional equivalent to thermal barrier coating [paragraph 183: exemplary bond coating part of thermal barrier material]);
Providing the thermally stressed structure in a coating chamber (figures 2-3: exemplary vacuum arc coating chambers with substrates 4);
Providing a target as a source material for the at least one first layer, the target comprising at least aluminum (paragraph 117: Al target);
Providing an oxygen partial pressure in the coating chamber (paragraph 189: oxygen partial pressure control);
Igniting an arc to evaporate material and deposit on the thermal barrier coating (abstract: activation of arc to deposit material);
Wherein the protective coating is applied as alpha alumina (paragraph 185: deposition of alpha alumina; figure 13).

	Gorokhovsky, while disclosing a barrier structure comprising alternating metal and alumina layers and further alpha alumina structure (paragraph 186, and as discussed above), is silent as to the barrier comprising ceramic.
	Nagaraj discloses a barrier coating for a thermally stressed structure (abstract; paragraph 2) in which a bond coat, ceramic layer, alternating aluminum and ceramic layers, and final aluminum layer, including and substantially complete alpha alumina [homogenous] layer are formed to protect the components in harsh environments (paragraph 7; paragraph 41; figure 4: coating process with substrate/bond/ceramic/alternating al/ceramic/aluminum layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use both ceramic and aluminum containing 
	Gorokhovsky, while disclosing multilayer coatings (paragraph 186, 190) including alumina and chromium (figure 13; paragraph 195) and use of arc deposition chambers with multiple target sources (figures 3a, 3b) is silent as to specifically using multiple target materials for deposition of the different compositional layers within the same chamber.
	Kohara discloses a method for depositing a protective layer with AlO and CrO containing compounds (paragraph 35 and 39) by vacuum arc deposition within the same chamber (paragraph 82: Cr and Ti layers by vacuum arc; paragraph 102: alumina coatings by vacuum arc, deposition of multiple coatings within the same apparatus; paragraph 230: alternate use of PVD methods including arc deposition) to allow the substrate to be processed without moving (paragraph 301; figures 4-5: multiple processing stations in same chamber) and without unnecessary cooling/heating cycles to the substrate (paragraph 302).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a first and second vacuum arc target of first and second materials for forming first and second layers, as disclosed by Kohara, in the method of Gorokhovsky, because this allows for formation of multiple layer protective coatings without moving and thermally stressing a substrate (Kohara at paragraphs 301-302).
As to claim 2, Gorokhovsky discloses use of Cr containing targets (page 19, table 1: arc-assisted magneton sputtering target of NiCrAlY alloy).
As to claim 3, Gorokhovsky discloses controlling the composition of the plasma and subsequent coating formed (paragraph 26) and an Al and Cr containing protective coating 
Kohara discloses a method for depositing a protective layer with AlO and CrO containing compounds (paragraph 35 and 39).  Kohara also discloses knowledge in the art of controlling the lattice constant as desired from the pure corundum structure to include CrO (paragraphs 12, 13 and 363).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the lattice constant between constituent elements including AlO and CrO, as disclosed by Kohara, in the system of Gorokhovsky, because this allows for formation of an effective AlO and CrO containing protective coating (Kohara at paragraphs 12, 13 and 363).
As to claim 4, Gorokhovsky discloses an Al-Si containing target (page 19, table 1: LAFAS source: Al and AlSi containing targets).
As to claims 5, Gorokhovsky discloses a substrate temperature for alumina deposition of 900-1200°C (paragraph 188).
As to claim 6, Gorokhovsky is silent as to a substrate temperature of about 600 degrees during the protective layer formation.
Kohara discloses a method for depositing a protective layer with AlO and CrO containing compounds (paragraph 35 and 39).  Kohara also discloses knowledge in the art of controlling the substrate temperature during deposition to between 650 and 800 degrees to obtain desired properties of the coating (paragraph 398).

As to claim 7, Gorokhovsky discloses an exemplary protective coating with 20 micron thickness (paragraph 179: arc evaporation of Mo/Al coating to 20 micron thickness).
As to claims 9, Gorokhovsky discloses the protective layer is a multi-layer coating with gradient chemical compositions (paragraph 195: first/second layer coating compositions; paragraph 184-185: graded architecture; figure 13: gradient structure interface layers between bond coating, protective layer structure and YSZ insulating layer).
As to claim 13, Nagaraj disclose deposition of aluminum layers directly on ceramic layers (figure 3-4).
As to claim 14, Nagaraj discloses deposition of further layers [interpreted as being ‘adhesive layers’] between the initial ceramic layer and ultimate aluminum layer (figure 3).
As to claim 15, Nagaraj discloses deposition of layers by sputtering and deposition of ceramic layers including yttria stabilized zirconia (paragraph 23: ceramic layers deposited by sputtering; paragraph 22: ceramic layers include yttria stabilized zirconia).
As to claim 19, Kohara discloses a gradient between layers (paragraph 45).
As to claim 20, Kohara discloses a primary coating [function equivalent of adhesive layer] of yttrium stabilized zirconium (paragraph 245, 337) and Nagaraj discloses formation of a bond coat [adhesive] of yttria stabilized zirconia (paragraph 22).  Although both Nagaraj and 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON BERMAN/Primary Examiner, Art Unit 1794